Citation Nr: 0410650	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
patelloferomal syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served two periods of active duty from November 1989 
to September 1992, and December 1995 to August 1996.

This matter initially came before the Board of Veterans' Appeals 
(Board) from rating decisions of the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 1999 decision, the Board denied, in pertinent part, 
the veteran's claim for increased ratings, in excess of 10 percent 
each, for her service-connected left and right knee disorders; 
and, her vocal cord disorder.  In addition, service connection for 
PTSD was denied.  Thereafter, the veteran filed a timely appeal 
with respect to these issues to the United States Court of Appeals 
for Veteran's Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court).  In December 1999, the General 
Counsel for the Department of Veterans Affairs (hereinafter 
General Counsel) and the veteran's attorney filed a Joint Motion 
to Remand, and Stay Further Proceedings (hereinafter Joint 
Motion).  The effect of this Joint Motion, which was accepted by 
the Court, was to vacate in part the January 1999 Board decision 
that denied ratings in excess of 10 percent each for left and 
right knee disorders.  The appeal as to the remaining two issues 
was dismissed by agreement of the parties. The Joint Motion 
further remanded these issues to the Board for development and 
readjudication.  The Order was entered in December 1999.

In rendering the aforementioned decision, the Board relied 
primarily on physical examination findings from an October 1997 
examination.  The parties, in the Joint Motion deemed these 
findings inadequate upon which to render a final decision.  It was 
noted that there were no examination findings concerning weakened 
movement, excess fatigability, or incoordination, despite 
complaints of pain in both knees.  As the examinations were deemed 
not to be sufficiently detailed, the matter was returned to the 
Board by the Joint Motion.

In addition, it was noted that there were findings of early 
degenerative changes, and it was unclear whether a separate 
compensable rating was warranted for arthritis of the knees.

A December 2000 Board decision remanded the case to the RO to 
address the issues set forth above, as well as issue whether the 
ratings for disabilities of the right and left knees should be 
combined, and a 10 percent factor added, (i.e. not combined), 
under the bilateral factor pursuant to 38 C.F.R. § 4.26.  The RO 
was directed to specifically consider whether appellant was 
entitled to a higher rating based upon the fact that her 
disability affects both her right and left knees.  

The case was again remanded to the RO in August 2003 in order to 
cure a procedural defect.  


REMAND

With respect to her claims for increase, the Board notes that 
since the Board's 2000 remand none of the VA examination reports 
adequately address the considerations discussed by the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For instance, the January 2004 
examination report revealed normal range of motion with flexion 
from 0 to 140 degrees, bilaterally.  However, examination report 
lacks findings related to functional loss due to pain, weakness, 
excess fatigability or incoordination and the extent to which 
these factors affect range of motion.  This was, as noted above, 
the problem with the examination initially used by the Board in 
rating these disorders, leading to the Joint Motion and the Court 
Remand.  It is noted that the instructions included directions 
that if no functional impairment, etc., was found, or if it could 
not be done without resort to speculation, that should be noted in 
the claims file.

Accordingly, in view of the specific Joint Motion in this case, 
the Board is of the opinion that the veteran should be afforded a 
thorough and contemporaneous VA orthopedic examination, to include 
a review of her claims file and past clinical history, with 
particular attention to the severity of present symptomatology, as 
well as any significant pertinent interval medical history since 
her VA examination in January 2004.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims file.

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should obtain, with the assistance of the appellant as 
needed, copies of any additional VA or private records pertaining 
to treatment of the veteran's service-connected knees not 
currently associated with the claims file.  

2.  The veteran should be scheduled for an appropriate VA 
examination to record pertinent orthopedic findings to determine 
the degree of severity of her service- connected left and right 
knee disorders.  The entire claims folder should be reviewed by 
the examiner(s) prior to the examination(s), and a statement to 
that effect must be included in the examination(s) report.  All 
indicated tests should be accomplished and all clinical findings 
should be reported in detail.

The examiner(s) should ascertain the nature and extent of any 
arthritis in each joint (both knees), and should also note the 
presence or absence of subluxation and/or instability.  If 
arthritis is present, the examiner(s) should enter an opinion as 
to whether it is related to the service connected patellofemoral 
syndrome of each knee.  If subluxation or instability is present, 
the examiner should describe it in detail.  Limitation of motion, 
if present, of the knee in both flexion and extension should be 
specified in degrees.

The examiner MUST comment on the effects of the service-connected 
knee disorders upon the veteran's ordinary activity and how any 
pain impairs her functionally, particularly in the work- place, 
including, specifically, the degree of functional loss, if any, 
resulting from pain on undertaking motion, weakened movement, 
excess fatigability, or incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003), as 
applicable.  If there is no evidence of functional impairment 
etc., or if it cannot be quantified without resort to speculation, 
that should be set forth in the claims folder.

The examiner(s) should provide a complete rationale for all 
opinions or conclusions expressed.

3.  After all of the above development is complete, the RO shall 
review all of the evidence obtained since the last supplemental 
statement of the case (SSOC), including any additional evidence 
submitted by the appellant.  To the extent that any benefits 
sought on appeal remain denied, a SSOC shall be issued and, if all 
is in order, return the case to the Board for further appellate 
review.  The veteran and his representative should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





